
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34



For Director Awards Only



ALLIANCE IMAGING, INC.

RESTRICTED STOCK AWARD AGREEMENT


        This Restricted Stock Award Agreement (this "Agreement") is made as
of                                     (the "Grant Date"), by and between
Alliance Imaging, Inc., a Delaware corporation (the "Company"), and
[                        ] ("Director"). Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Company's 1999 Equity
Plan, as amended and restated (the "Plan").

1.     Issuance of Stock.

        (a)   Pursuant to the Plan and subject to the terms and conditions of
this Agreement, on the Grant Date, the Company shall issue to Director, for good
and valuable consideration which the Company has determined to exceed the par
value of the Company's Common Stock, [                        
(                        )] shares of the Company's common stock (the "Shares").

        (b)   The Company shall issue the Shares on, or as soon as practicable
following, the Grant Date in either (i) uncertificated form, with the Shares
recorded in the name of Director in the books and records of the Company's
transfer agent with appropriate notations regarding the restrictions on transfer
imposed pursuant to this Agreement with such notations to be removed from such
records upon the Vesting Date (as defined below) or (ii) certificate form
pursuant to the terms of Sections 1(c) and 1(d) hereof.

        (c)   Prior to the Vesting Date, any stock certificate representing the
Shares issued under this Agreement on the Grant Date shall be restricted,
non-transferable and bear the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE RESTRICTED STOCK AWARD AGREEMENT DATED AS
OF                                    BY AND BETWEEN ALLIANCE IMAGING,  INC.
(THE "COMPANY") AND THE PERSON NAMED ON THE FACE HEREOF (A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY).".

        (d)   The Shares shall vest in their entirety and all restrictions with
respect thereto shall lapse on                                    (such date, or
such other date any Shares vest pursuant to the exercise of the Board of
Directors' discretion or Section 2(a) hereof, the "Vesting Date"). On the
Vesting Date, the Company shall remove the notation regarding the restrictions
on transfer imposed by this Agreement from the books and records of the Company
pursuant to Section 1(b) of this Agreement or the legend included on the
certificate evidencing the Shares pursuant to Section 1(c) of this Agreement. In
the event that Director's continuous service to the Company shall be terminated
prior to the Vesting Date, the Shares shall be forfeited by Director and the
Company shall be entitled to reflect such forfeiture on the books and records of
the Company and to cancel any certificate evidencing the Shares.

2.     Limitations to Vesting.

        (a)   In the event of a Change of Control (as defined in Section 2(c)
below), Director shall be entitled to the immediate vesting of all of the
Shares.

        (b)   Prior to vesting in accordance with this Agreement, the Shares and
any rights to receive Shares or any interest or right therein or part thereof
under this Agreement shall not be liable for the debts, contracts or engagements
of Director or his successors in interest nor shall such rights

--------------------------------------------------------------------------------






be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

        (c)   For the purposes of this Agreement,

        (A)  "Change of Control" means the occurrence of any of the following:

(i)the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole; or

(ii)the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders and their Related Parties, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Company;

        (B)  "Affiliate" means with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person;

        (C)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder;

        (D)  "Person" means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature, and "control" shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended.

        (E)  "Permitted Holders" means OCM Principal Opportunities Fund IV, L.P.
("Oaktree"), MTS Health Investors II, L.P. ("MTS") and Affiliates of Oaktree and
MTS;

        (F)  "Related Parties" means any Person controlled by a Permitted
Holder, including any partnership of which a Permitted Holder or its Affiliates
is the general partner;

        (G)  "Voting Stock" of the Company as of any date means the stock of the
Company that is at the time entitled to vote in the election of the Board of
Directors of the Company.

3.     Miscellaneous.

        (a)   Governing Law.    This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

        (b)   Withholding Taxes.    It shall be a condition to the obligation of
the Company to deliver the Shares pursuant to this Agreement that the Director
pay to the Company such amount as may be requested by the Company for the
purpose of satisfying any federal, state or local income or other taxes required
by law to be withheld with respect to such delivery. The Director may elect to
have the Company withhold part of the Shares issuable under this Agreement, or
allow the return

2

--------------------------------------------------------------------------------






of the Shares to the Company, having a Fair Market Value equal to the minimum
sums required to be withheld under applicable law.

        (c)   Limitations Applicable to Section 16 Persons.    Notwithstanding
any other provision of the Plan or this Agreement, if Director is subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), the Plan, the Shares and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

        (d)   Entire Agreement; Enforcement of Rights.    The Plan is
incorporated herein by reference. This Agreement and the Plan set forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merge all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party. Notwithstanding anything
to the contrary anywhere else in this Agreement, the grant of the Shares is
subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference. Any of Director's rights hereunder shall be in
addition to any rights Director may otherwise have under benefit plans or
agreements of the Company to which Director is a party or in which Director is a
participant, including, but not limited to, equity incentive plans. The
provisions of this Agreement shall not in any way limit Director's rights under
such other plans and agreements.

        (e)   Severability.    If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

        (f)    Construction.    This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

        (g)   Notices.    Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by telegram or fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party's address or fax number as set forth below or as
subsequently modified by written notice.

        (h)   Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

        (i)    Successors and Assigns.    The rights and benefits of this
Agreement shall inure to the benefit of, and be enforceable by the Company's
successors and assigns. The Company may assign its rights under this Agreement
to any successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Company without the prior written consent of Director. The rights and
obligations of Director under this Agreement may only be assigned with the prior
written consent of the Company.

[Signature Page Follows]

3

--------------------------------------------------------------------------------



        The parties have executed this Agreement as of the date first set forth
above.

    ALLIANCE IMAGING, INC.
 
 
  


--------------------------------------------------------------------------------

By: Eli H. Glovinsky
 
Title: Executive Vice President, General Counsel and Secretary
 
Address:
 
100 Bayview Circle, Suite 400
Newport Beach, California 92660
DIRECTOR
 
 
Signature:
 
  


--------------------------------------------------------------------------------


 
 
Print Name:
 
[                  ]


--------------------------------------------------------------------------------


 
 
Address:
 
[                  ]
[                  ]


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34


For Director Awards Only



ALLIANCE IMAGING, INC. RESTRICTED STOCK AWARD AGREEMENT
